PER CURIAM.
Counsel’s failure to file a timely notice of appeal as requested caused petitioner’s appeal to be dismissed. Therefore, the petition for writ of habeas corpus for belated appeal is granted. Because our previous file contains portions of the record, we reinstate petitioner Wilson’s appeal in this court’s case No. 99-3219. See Johnson v. State, 719 So.2d 986 (Fla. 5th DCA 1998); Rooney v. State, 682 So.2d 212 (Fla. 5th DCA 1994).
PETITION GRANTED.
DAUKSCH, COBB and THOMPSON, JJ., concur.